DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The applicant amended claims 1, 7 and 14, in the amendment received on 1/21/2021.

The claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed 1/21/2021have been fully considered but they are not persuasive.
I.	Applicants argue on pages 8-9 of the remarks that, Ganguli discloses that any suitable number of node servers may be included in a zone according to the requirements of a particular design or implementation of the system. Nonetheless, applicant submits that including a number of servers based on a design cannot reasonably be construed as being equivalent to a process of selecting a node topology map from a plurality of node topology maps based on a characteristic of an the operation.  Since Ganguli, Medved and Blight each fail to disclose or suggest a process of selecting a node topology map from a plurality of node topology maps based on a characteristic of an operation. Accordingly, claims 1 and 14, and their respective dependent claims, are patentable over Ganguli in view of Medved.

Also the Examiner believes that Blight teaches the newly amended limitations in ¶ 17 where a user is not required to be the final arbiter of whether his computer systems has the technical capabilities to perform the roles that the user specifies for those systems, because system capabilities are interrogated and checked against the technical requirements of the role groups of components that correspond to the functional roles specified by the user.  The system topology needs to be reviewed if the specified functional roles cannot be performed by the systems he has selected. These roles are considered as a topology characteristics related to a type of operation 

II.	Applicants further argue on pages 9-10 of the remarks that, independent claims 9 of the present application recites a process of updating a node topology map corresponding to a topology characteristic of an operation to be executed by a group to generate an updated node topology map to include changed network links between servers. Applicant submits that Ganguli, Medved, Blight and Shen fail to disclose. Nonetheless, the Final Office Action cites Medved as disclosing a similar process. See Office Action at Page 30, third paragraph. Applicant again disagrees.  Medved discloses using assembled topology information to dynamically generate an application-layer traffic optimization (ALTO) network map of topological groupings (PIDs) that reflects a current topology of an autonomous system (AS). Nevertheless, such a process is not equivalent to updating a node topology map corresponding to a topology characteristic of an operation to be executed by a group to generate an updated node topology map 
The Examiner respectfully disagrees with Applicant’s arguments because Blight teaches topologies characteristics of an operation to be executed as described above.  Medved is only used to teach the updating of the topologies.  Together with Blight’s characteristics of operations to be executed they, together with the other prior art, read on the amended limitations.  It would be obvious to one of ordinary skill in the art to combine the references in order to teach the newly amended claim limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-4, 6-7, 14 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganguli et al. (U.S. Publication No. 2014/0006597 A1) in view of Medved et al. (U.S. Publication No. 2012/0144066 A1), and further in view of Blight et al. (U.S. Publication No. 2004/0025157 A1).
With respect to claim 1, Ganguli discloses a method comprising: assigning, by a central management system, an identified server to a group (i.e., Referring now to FIG. 1, in one embodiment, a system 100 for managing server hardware in a zone 104 of a cloud datacenter environment 102 (which may include multiple zones) includes a zone manager server 110. The illustrative zone manager server 110 operates a zone controller 126 and a checkin service 134. As described in detail below, the zone controller 126 and the checkin service 134 enable individual node servers 114 to initiate the process of joining the zone 104. The system 100 also includes one or more group manager servers 112, each of which manages a group of one or more of the node servers 114. Each group manager server 112 can initiate the process of adding its group to the zone 104. The illustrative zone controller 126 can create groups and assign nodes to groups based on capabilities of the processor hardware, including real-time "server health" data, that are available at each node server 114, and/or other criteria. The illustrative group controller 142 can collect a variety of data from the node servers 114 in its group, which can be used to create or modify groups, for monitoring, generating alerts, and/or for other purposes. In this way, server hardware resources in a cloud datacenter environment can be allocated and managed dynamically in response to changes in processor capabilities, server health issues, and/or a variety of other parameters, without incurring the overhead of a top-down approach, ¶ 19.  The message communication module 234 configures the messaging framework at the group manager server 112 to detect new node servers 114 being added to the physical location or rack with which the group manager server 112 is associated or located. It should be appreciated that node servers 114 that are added to the group managed by the group manager server 112 may have the same hardware configuration as, or a different hardware configuration from, other node servers in that group, physical location or rack, and indeed, in the zone 104. In other words, any group, rack or other physical location of servers in the zone 104 may be heterogeneous in the sense that it may contain servers that have different hardware configurations, e.g., different processors having one or more different capabilities. As explained below, the processor configurations and capabilities of each node server 114 are made known to the system 100, so that node servers 114 can be assigned to group(s) within the zone based on their processor configurations, capabilities, health data, and/or other factors, ¶ 36). 
Ganguli also discloses the assigning being based on analysis of grouping information associated with the identified server (i.e., As explained below, the processor configurations and capabilities of each node server 114 are made known to the system 100, so that node servers 114 can be assigned to group(s) within the zone based on their processor configurations, capabilities, health data, and/or other factors, ¶ 36). 
Ganguli further discloses the grouping information including an access credential associated with the identified server, and each server in the group being accessible by a common access credential (i.e., Portions of the data storage device 128 may be embodied as any suitable device for storing data and/or computer instructions, such as disk storage (e.g., hard disks), a network of physical and/or logical storage devices, and/or others. In the illustrative embodiment, a zone identifier 130 and zone topology data 132 reside in the data storage device 128. In addition, portions of the zone controller 126 and/or the checkin service 134 may reside in the data storage 128. Portions of the zone identifier 130, the zone topology data 132, the zone controller 126, and/or the checkin service 134 may be copied to the memory 122 during operation, for faster processing or other reasons, ¶ 24.  The zone ID is a credential used to access the common group).  
Ganguli also discloses a topology characteristic related to a type of operation to be executed by the group (i.e., Referring now to FIG. 4, an illustrative method 400 executable as computerized logic and/or instructions by the checkin service 134 to add a node server 114 to a logical group of servers (e.g., a group that is formed based on functionality, hardware topology, server health, and/or other parameters as opposed to physical location) is shown. The checkin service 134 is configured to monitor the communication of node subscription data packets from node servers 114 that are within a defined range of IP addresses, which may be specified by a system administrator, or may simply include the IP addresses of all of the node servers 114 that are within broadcast range of the checkin service 134. The checkin service 134 maintains group manager data 135, which includes a data table or other suitable data structure that contains the IP addresses of all of the group manager servers 112 and their respective communication channel information (e.g., port number, channel type), as assigned by the zone controller 126. At block 410, the method 400 opens the communication port 156 to listen for node subscription data packets from node servers 114 (e.g., messages that have a "node" tag in the packet header). When a packet with a "node" tag is received, at block 412 the method 400 determines the node identifier 150 (which may need to be decoded using cryptographic techniques, as should be appreciated by those skilled in the art) and creates a node hardware topology map based on the information contained in the node identifier 150. Using the node topology map, the method 400 formulates a node capability identifier, which includes information about the node's hardware capabilities, such as its CPU family, memory technology, type of network interface, and/or other characteristics of the server hardware. In other words, the node capability identifier may be derived from the node identifier 150, ¶ 44.  In an example, a server for use in a cloud datacenter environment including a communication network, a group server, and at least one node server includes a checkin service configured to open a communications port to listen for node subscription messages issued by node servers, determine hardware topology information about a node server from a node subscription message issued by the node server, and assign the node server to a group managed by the group server based on the hardware topology information. In an example, the hardware topology information may include central processing unit family data, memory technology data, and/or type of network interface data. In an example, the checkin service may be configured to access a group data table associating group identifiers with hardware topology information and compare the hardware topology information of the node server with hardware topology information in the group data table, ¶ 56). 
Ganguli further discloses selecting, by the central management system, a node topology map from the plurality of node topology maps based on the characteristic of (i.e., Portions of the data storage device 168 may be embodied as any suitable device for storing data and/or computer instructions, such as disk storage (e.g., hard disks), a network of physical and/or logical storage devices, and/or others. Any suitable number, 1 to Z, where Z is a positive integer, of node servers 114 may be included in the zone 104, according to the requirements of a particular design or implementation of the system 100 [selecting, by the central management system, a node topology map from the plurality of node topology maps based on characteristic of an operation], ¶ 29). 
Ganguli may not explicitly disclose generating, by the central management system, a plurality of node topology maps corresponding to the group.
However, Medved discloses generating, by the central management system, a plurality of node topology maps corresponding to the group (i.e., Based on the routing protocol update messages, the ALTO server assembles topology information representative of the network [topology map]. Topology information snooped by the ALTO server may include information that describes the intra-AS topology of the AS that includes the receiving ALTO server, as well as information that describes intra-AS topologies of neighboring autonomous systems and of an inter-AS topology of multiple, interconnected autonomous systems [plurality of topology maps]. The ALTO server uses the assembled topology information to dynamically generate an ALTO network map of PIDs that reflects a current topology of the AS that includes the ALTO server and/or of the broader network that includes additional ASes [generating, by the central management system, a plurality of node topology maps corresponding to the group], ¶ 7) in order for using routing information obtained by operation of network routing (¶ 7).
Therefore, based on Ganguli in view of Medved, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Medved to the system of Ganguli in order for using routing information obtained by operation of network routing protocols to dynamically generate network and cost maps for an application-layer traffic optimization services.
Ganguli and Medved may not explicitly disclose the generating being based on a set of topology characteristics, wherein each of the plurality of node topology maps corresponds to a topology characteristic related to a type of operation to be executed by the group, and indicates an interconnection between the servers.
However, Blight discloses the generating being based on a set of topology characteristics, wherein each of the plurality of node topology maps corresponds to a topology characteristic related to a type of operation to be executed by the group, and indicates an interconnection between the servers (i.e., In a preferred embodiment of the invention, the user is also not required to be the final arbiter of whether his computer systems have the technical capabilities to perform the roles that the user specifies for those systems, because system capabilities are interrogated and checked against the technical requirements of the role groups of components that correspond to the functional roles specified by the user. These technical requirements are preferably stored in the above-mentioned table or database. Implementing this checking step after the determining step but before installation begins enables a timely warning to be given to the user or solution architect that his solution design and/or system topology needs to be reviewed if the specified functional roles cannot be performed by the systems he has selected. This check preferably involves installation-time requirements such as temporary disk space as well as run-time requirements, and it can be extended to cater for performance requirements which take account of predicted run-time workloads, ¶ 17.  A logical topology (application or runtime) takes into consideration various constraints, such as existing systems that will form part of the overall solution. In the same way that there can be multiple refinements of a business pattern, a logical runtime topology can be refined by one or more product mappings. A product mapping shows which products can be used to implement a logical runtime topology and shows the relationships between the products. In doing so, it should take into consideration the platform preferences of the customer. It can also position them relative to some of the physical boundaries in the system (for example, the domain firewall), ¶ 48.  However, a product mapping still does not show the full physical topology, because it does not show exactly how many machines are installed with instances of a particular product, or whether different (adjacent) products are installed onto separate machines or whether they can be co-located. A physical topology can be derived from the product mapping and will reflect performance considerations and physical constraints and dependencies, ¶ 49.  The logical application topology shown in FIG. 1 has many possible physical refinements, which will be guided by factors such as performance considerations, what existing systems are in use, customer preferences, and possibly cost, ¶ 80.  Also see ¶s 82-89 discussing various advanced considerations of operation types being considered.  The functional role definition table 208 is where the topology install system maps between a role and the components of the role or a component and the possible roles for that component [generating being based on a set of topology characteristics]. A function role defines a particular group of software components in a particular configuration which performs a particular logical purpose [wherein each of the plurality of node topology maps corresponds to a topology characteristic of an operation to be executed by the group, and indicates an interconnection between the servers]. For example, a process director orchestrates process flow in a business process management system. A general table is shown in FIG. 4 and one specific to the Topology discover and install system 200 is shown in FIG. 8. In FIG. 8 the example functional role definition table 208 has four roles defined. Role 0 is a `base` function with operating system Microsoft Windows NT 4.0 release fp6a; TCP/IP transport layer; and Java Virtual Machine. Role 1 is an `endpoint` functional comprising: a message bus component; a message queue manager component and an adapter manager component. Role 2 is a `process director` function comprising: an application server component; a message bus component; a message queue component; a message listener component and a workflow engine component. Role 3 is an `information manager` function comprising: a message bus component and a message queue manager component, ¶ 146) in order to provide a logical topology that takes into consideration various constraints, such as existing systems that will form part of the overall solution while also allowing there to be multiple refinements of a business pattern, a logical runtime topology can be refined by one or more product mappings (¶ 48).
Therefore, based on Ganguli in view of Medved, and further in view of Blight, it would have been obvious to one having ordinary skill in the art before the effective filing 

With respect to claim 2, Ganguli discloses wherein the assigning the identified server to the group comprises discovering the identified server based on an identification information associated with the identified server, the identification information including at least one of an Internet Protocol (IP) address, and a Media Access Control (MAC) address (i.e., The management software typically creates and maintains a list of all of the IP addresses in the cloud [discovering the identified server based on an identification information associated with the identified server, the identification information including at least one of an Internet Protocol (IP) address], ¶ 18.  The checkin service 134 is configured to monitor the communication of node subscription data packets from node servers 114 that are within a defined range of IP addresses, which may be specified by a system administrator, or may simply include the IP addresses of all of the node servers 114 that are within broadcast range of the checkin service 134. The checkin service 134 maintains group manager data 135, which includes a data table or other suitable data structure that contains the IP addresses of all of the group manager servers 112 and their respective communication channel information (e.g., port number, channel type), as assigned by the zone controller 126. At block 410, the method 400 opens the communication port 156 to listen for node subscription data packets from node servers 114 (e.g., messages that have a "node" tag in the packet header), ¶ 44.  The node status data packet is sent to a checkin service 134 that has the node's IP address in the range of IP addresses that it has been configured to monitor (using, e.g., an AMQP Direct Protocol or similar mechanism), ¶ 49). 

With respect to claim 3, Ganguli discloses wherein the grouping information includes IP address of the identified server, location information of the identified server, proximity of the identified server to other servers, and a user-provided instruction for grouping the identified server (i.e., As described below with reference to FIG. 5, in operation, the physical group creator module 230 associates new node servers 114 with their respective physical location in the datacenter 102 (e.g., a rack) by associating the node server 114 with the group identifier 140 of the group manager server 112 of that physical location or rack [location information of the identified server], ¶ 35.  It should be appreciated that node servers 114 that are added to the group managed by the group manager server 112 may have the same hardware configuration as, or a different hardware configuration from, other node servers in that group, physical location or rack, and indeed, in the zone 104, ¶ 36.  Referring now to FIG. 4, an illustrative method 400 executable as computerized logic and/or instructions by the checkin service 134 to add a node server 114 to a logical group of servers (e.g., a group that is formed based on functionality, hardware topology, server health, and/or other parameters as opposed to physical location) is shown. The checkin service 134 is configured to monitor the communication of node subscription data packets from node servers 114 that are within a defined range of IP addresses [IP address of the identified server], which may be specified by a system administrator [a user-provided instruction for grouping the identified server], or may simply include the IP addresses of all of the node servers 114 that are within broadcast range of the checkin service 134 [proximity of the identified server to other servers]. The checkin service 134 maintains group manager data 135, which includes a data table or other suitable data structure that contains the IP addresses of all of the group manager servers 112 and their respective communication channel information (e.g., port number, channel type), as assigned by the zone controller 126. At block 410, the method 400 opens the communication port 156 to listen for node subscription data packets from node servers 114 (e.g., messages that have a "node" tag in the packet header), ¶ 44). 

With respect to claim 4, Ganguli discloses wherein the set of topology characteristics includes at least one of latency of network links between the servers in the group, bandwidth of communication of the network links or latency of the servers, performance of the servers, processing time of the servers, and capability of the servers (i.e., The illustrative zone controller 126 can create groups and assign nodes to groups based on capabilities of the processor hardware, including real-time "server health" data, that are available at each node server 114, and/or other criteria, ¶ 19.  Using the node topology map, the method 400 formulates a node capability identifier, which includes information about the node's hardware capabilities, such as its CPU family, memory technology, type of network interface, and/or other characteristics of the server hardware [set of topology characteristics includes at least one of performance of the servers, processing time of the servers, and capability of the servers]. In other words, the node capability identifier may be derived from the node identifier 150, ¶ 44.  As noted above, the group controller 142 manages a number of message queues or channels 148 that it uses to collect data from node servers 114 that have subscribed to its group. These message queues 148 may be referenced by a namespace that includes the group identifier 140 and a descriptor that indicates a particular data collection purpose. For instance, separate message queues may be hosted by the group controller 142 for, among other things, performance metrics, health alerts (e.g., alerts relating to the health of a particular server, in terms of throughput, quality of service, and/or other factors) [latency of network links between the servers in the group, bandwidth of communication of the network links or latency of the servers, performance of the servers, processing time of the servers, and capability of the servers], health actions (e.g., actions taken in response to a health alert), and/or others, ¶ 48). 

With respect to claim 6, Ganguli discloses wherein the node topology map corresponding to performance characteristic is based on performance of the network links and performance of the servers in executing the operation (i.e., The system 100 also includes one or more group manager servers 112, each of which manages a group of one or more of the node servers 114. Each group manager server 112 can initiate the process of adding its group to the zone 104. The illustrative zone controller 126 can create groups and assign nodes to groups based on capabilities of the processor hardware, including real-time "server health" data, that are available at each node server 114, and/or other criteria [performance characteristic is based on performance of the network links and performance of the servers in executing the operation]. The illustrative group controller 142 can collect a variety of data from the node servers 114 in its group, which can be used to create or modify groups, for monitoring, generating alerts, and/or for other purposes. In this way, server hardware resources in a cloud datacenter environment can be allocated and managed dynamically in response to changes in processor capabilities, server health issues, and/or a variety of other parameters [performance characteristic is based on performance of the network links and performance of the servers in executing the operation], ¶ 19.  Using the node topology map, the method 400 formulates a node capability identifier, which includes information about the node's hardware capabilities, such as its CPU family, memory technology, type of network interface, and/or other characteristics of the server hardware [performance characteristic is based on performance of the network links and performance of the servers in executing the operation], ¶ 44.  As noted above, the group controller 142 manages a number of message queues or channels 148 that it uses to collect data from node servers 114 that have subscribed to its group. These message queues 148 may be referenced by a namespace that includes the group identifier 140 and a descriptor that indicates a particular data collection purpose. For instance, separate message queues may be hosted by the group controller 142 for, among other things, performance metrics, health alerts (e.g., alerts relating to the health of a particular server, in terms of throughput, quality of service, and/or other factors), health actions (e.g., actions taken in response to a health alert), and/or others, ¶ 48). 
However, Medved also discloses wherein the node topology map corresponding to performance characteristic is based on performance of the network links and (i.e., Link metrics (e.g., distance or throughput) received by the ALTO server in routing protocol updates, autonomous system path lengths, and administratively configured data determine current inter-PID costs among the PIDs of the dynamically generated network map [wherein the node topology map corresponding to performance characteristic is based on performance of the network links and performance of the servers in executing the operation], ¶ 8.  The method further comprises receiving, with the routing protocol, a topology information advertisement that specifies one or more routes and includes network address information identifying one or more of the endpoints [performance of the network links and performance of the servers in executing the operation], ¶ 11.  Upon receiving routing information, ALTO server 12 uses the information to computes routes and calculates costs between different next hop pairs of AS 4A, then assigns these costs as ALTO costs to PID pairs of the intra-AS network map that have respective next hop attributes that correspond to the next hop pairs. In other words, for each PID pair of the intra-AS network map, comprised of a first PID having a first next hop and a second PID having a second next hop, ALTO server 12 uses received routing information to compute a route between the routers referred to by the first and second next hop values (e.g., IP addresses), computes a path cost for the route using link metrics (or distances), and assigns a function of the path cost as an ALTO cost for the PID pair, ¶ 63) in order for using routing information obtained by operation of network routing protocols to dynamically generate network and cost maps for an application-layer traffic optimization services (¶ 7).


With respect to claim 7, Ganguli discloses wherein selecting a node topology map from the plurality of node topology maps comprises selecting a first node topology map upon a determination that an operation comprises a first characteristic and selecting a second node topology map upon a determination that an operation comprises a second characteristic (i.e., In this way, logical groups of servers in a zone 104 can be automatically formed on the fly [determined change in group of servers based on topology mapping change], e.g., as functionality requirements and/or processor capabilities or other parameters change during the operation of the system 100, irrespective of the physical locations of the servers in the datacenter 102, ¶ 52.  These functionality requirements are characteristics of an operation). 

With respect to claim 14, the limitations of claim 14 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 16, Ganguli may not explicitly disclose wherein the grouping information includes IP address of the identified server, location information of 
However, Medved discloses wherein the grouping information includes IP address of the identified server, location information of the identified server, proximity of the identified server to other servers, and a user-provided instruction for grouping the identified server (i.e., A particular PID within a network map may represent a single device or device component, a collection of devices such as a network subnet identified by a network address prefix, a service provider network, or some other grouping, ¶ 5.  Link metrics (e.g., distance or throughput) [proximity of the identified server to other servers] received by the ALTO server in routing protocol updates, autonomous system path lengths, and administratively configured data determine current inter-PID costs among the PIDs of the dynamically generated network map, ¶ 8.  The method further comprises receiving, with the routing protocol, a topology information advertisement that specifies one or more routes and includes network address information identifying one or more of the endpoints [grouping information includes IP address of the identified server and location information of the identified server], ¶ 11.  In general, the ALTO service enables service and/or content providers to influence the node selection process by applications to further service/content provider objectives, which may include improving a user experience by selecting the most geographically proximate serving node to requesting host 10 [proximity of the identified server to other servers], reducing transmission costs to the provider, load balancing, service-level discrimination, accounting for bandwidth constraints, decreasing round-trip delay between host 10 and the serving node, and other objectives [a user-provided instruction for grouping the identified server], ¶ 38.  A network map contains network location identifiers, or PIDs, that each represents one or more network devices in a network [location information of the identified server], ¶ 39.   Also see ¶ 51.  Upon receiving routing information, ALTO server 12 uses the information to computes routes and calculates costs between different next hop pairs of AS 4A, then assigns these costs as ALTO costs to PID pairs of the intra-AS network map that have respective next hop attributes that correspond to the next hop pairs. In other words, for each PID pair of the intra-AS network map, comprised of a first PID having a first next hop and a second PID having a second next hop, ALTO server 12 uses received routing information to compute a route between the routers referred to by the first and second next hop values (e.g., IP addresses), computes a path cost for the route using link metrics (or distances), and assigns a function of the path cost as an ALTO cost for the PID pair, ¶ 63) in order for using routing information obtained by operation of network routing protocols to dynamically generate network and cost maps for an application-layer traffic optimization services (¶ 7).
Therefore, based on Ganguli in view of Medved, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Medved to the system of Ganguli in order for using routing information obtained by operation of network routing protocols to dynamically generate network and cost maps for an application-layer traffic optimization services.

With respect to claim 17, Ganguli may not explicitly disclose wherein the set of topology characteristics includes at least one of latency of network links between the 
However, Medved discloses wherein the set of topology characteristics includes at least one of latency of network links between the servers in the group and bandwidth of communication of the network links, performance of the servers, processing time of the servers, latency of the servers and capability of the servers (i.e., As a result, the ALTO network and cost maps provided by the ALTO server to ALTO clients may reflect recent updates to the network topology and/or utilization and may thus improve node selection and increase application performance, ¶ 10.  In general, the ALTO service enables service and/or content providers to influence the node selection process by applications to further service/content provider objectives, which may include improving a user experience by selecting the most geographically proximate serving node to requesting host 10, reducing transmission costs to the provider, load balancing, service-level discrimination, accounting for bandwidth constraints, decreasing round-trip delay between host 10 and the serving node, and other objectives, ¶ 38.  Dynamically generating and updating ALTO network and costs maps with an ALTO server using routing information received from network elements synchronizes the maps to an ever-changing network environment. As a result, the network and cost maps provided by ALTO server 12 to ALTO client 18 may reflect recent updates to the network topology and/or utilization and may thus improve node selection and increase performance by one or more applications of host 10. Moreover, automatically creating network and cost maps may reduce an ALTO server 12 configuration burden on the administrator of AS 4A, making an ALTO server implementation viable in a large-scale service provider environment, ¶ 80) in order for using routing information obtained by operation of network routing protocols to dynamically generate network and cost maps for an application-layer traffic optimization services (¶ 7).
Therefore, based on Ganguli in view of Medved, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Medved to the system of Ganguli in order for using routing information obtained by operation of network routing protocols to dynamically generate network and cost maps for an application-layer traffic optimization services.

With respect to claim 18, Ganguli may not explicitly disclose wherein the node topology map corresponding to latency characteristic is based on latency of the network links and latency of the servers in executing the operation.
However, Medved discloses wherein the node topology map corresponding to latency characteristic is based on latency of the network links and latency of the servers in executing the operation (i.e., This allows a router to construct its own topology or map of the network. Metrics may include, for example, latency [wherein the node topology map corresponding to latency characteristic], link throughput, link availability and reliability, path length, load, and communication cost (i.e., price). These metrics are typically expressed as simple integers, ¶ 54) in order for using routing information obtained by operation of network routing protocols to dynamically generate network and cost maps for an application-layer traffic optimization services (¶ 7).


With respect to claim 19, Ganguli discloses wherein the node topology map corresponding to performance characteristic is based on performance of the network links and performance of the servers in executing the operation (i.e., The system 100 also includes one or more group manager servers 112, each of which manages a group of one or more of the node servers 114. Each group manager server 112 can initiate the process of adding its group to the zone 104. The illustrative zone controller 126 can create groups and assign nodes to groups based on capabilities of the processor hardware, including real-time "server health" data, that are available at each node server 114, and/or other criteria [performance characteristic is based on performance of the network links and performance of the servers in executing the operation]. The illustrative group controller 142 can collect a variety of data from the node servers 114 in its group, which can be used to create or modify groups, for monitoring, generating alerts, and/or for other purposes. In this way, server hardware resources in a cloud datacenter environment can be allocated and managed dynamically in response to changes in processor capabilities, server health issues, and/or a variety of other parameters [performance characteristic is based on performance of the network links and performance of the servers in executing the operation], ¶ 19.  Using the node topology map, the method 400 formulates a node capability identifier, which includes information about the node's hardware capabilities, such as its CPU family, memory technology, type of network interface, and/or other characteristics of the server hardware [performance characteristic is based on performance of the network links and performance of the servers in executing the operation], ¶ 44.  As noted above, the group controller 142 manages a number of message queues or channels 148 that it uses to collect data from node servers 114 that have subscribed to its group. These message queues 148 may be referenced by a namespace that includes the group identifier 140 and a descriptor that indicates a particular data collection purpose. For instance, separate message queues may be hosted by the group controller 142 for, among other things, performance metrics, health alerts (e.g., alerts relating to the health of a particular server, in terms of throughput, quality of service, and/or other factors), health actions (e.g., actions taken in response to a health alert), and/or others, ¶ 48). 
However, Medved also discloses wherein the node topology map corresponding to performance characteristic is based on performance of the network links and performance of the servers in executing the operation (i.e., Link metrics (e.g., distance or throughput) received by the ALTO server in routing protocol updates, autonomous system path lengths, and administratively configured data determine current inter-PID costs among the PIDs of the dynamically generated network map [wherein the node topology map corresponding to performance characteristic is based on performance of the network links and performance of the servers in executing the operation], ¶ 8.  The method further comprises receiving, with the routing protocol, a topology information advertisement that specifies one or more routes and includes network address information identifying one or more of the endpoints [performance of the network links and performance of the servers in executing the operation], ¶ 11.  Upon receiving routing information, ALTO server 12 uses the information to computes routes and calculates costs between different next hop pairs of AS 4A, then assigns these costs as ALTO costs to PID pairs of the intra-AS network map that have respective next hop attributes that correspond to the next hop pairs. In other words, for each PID pair of the intra-AS network map, comprised of a first PID having a first next hop and a second PID having a second next hop, ALTO server 12 uses received routing information to compute a route between the routers referred to by the first and second next hop values (e.g., IP addresses), computes a path cost for the route using link metrics (or distances), and assigns a function of the path cost as an ALTO cost for the PID pair, ¶ 63) in order for using routing information obtained by operation of network routing protocols to dynamically generate network and cost maps for an application-layer traffic optimization services (¶ 7).
Therefore, based on Ganguli in view of Medved, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Medved to the system of Ganguli in order for using routing information obtained by operation of network routing protocols to dynamically generate network and cost maps for an application-layer traffic optimization services.

Claims 5, 8-13, 15 and 20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Ganguli et al. (U.S. Publication No. 2014/0006597 A1) in view of Medved et al. (U.S. Publication No. 2012/0144066 A1), and Blight et al. (U.S. .
With respect to claim 5, Ganguli may not explicitly disclose wherein the node topology map corresponding to latency characteristic is based on latency of the network links and latency of the servers in executing the operation.
However, Medved discloses wherein the node topology map corresponding to latency characteristic is based on latency of the network links and latency of the servers in executing the operation (i.e., This allows a router to construct its own topology or map of the network. Metrics may include, for example, latency [wherein the node topology map corresponding to latency characteristic], link throughput, link availability and reliability, path length, load, and communication cost (i.e., price). These metrics are typically expressed as simple integers, ¶ 54) in order for using routing information obtained by operation of network routing protocols to dynamically generate network and cost maps for an application-layer traffic optimization services (¶ 7).
Therefore, based on Ganguli in view of Medved, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Medved to the system of Ganguli in order for using routing information obtained by operation of network routing protocols to dynamically generate network and cost maps for an application-layer traffic optimization services.
However, Shen also discloses wherein the node topology map corresponding to latency characteristic is based on latency of the network links and latency of the servers in executing the operation (i.e., In an embodiment, the physical network topology of the distributed computer system 100, including the different types of segments, is gathered by the network manager 108 and provided to the client placement engine 110. For some segments types, such as the hypervisor segments and the VLAN or subnet segments, the scope of a segment can be derived from hypervisors' network configuration. Thus, the network manager may be configured to periodically retrieve this information from the hypervisors of the host computers in the distributed computer system. For other segments types, the network manager may run a network topology discovery protocol on the hypervisors to discover the scope of those segments. The physical network topology information of the distributed network system may be defined as a graph that includes nested segments. Optionally, the physical network topology information of the distributed network system may further include network parameters that are associated with links between two adjacent segments or links between sub-segments and their direct super segments, including performance parameters (e.g., throughput and latency) and cost parameters, ¶ 39) in order to provide management for performing automatic placement of clients in a distributed computer system where the placement requirements of the clients can be satisfied, based on at least physical network topology information of the distributed computer system (¶ 3).
Therefore, based on Ganguli in view of Medved and Blight, and further in view of Shen, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Shen to the system of Ganguli, Medved and Blight in order to provide management for performing automatic placement of clients in a distributed computer system where the placement requirements of the clients can be satisfied, based on at least physical network topology information of the distributed computer system.

With respect to claim 8, Ganguli may not explicitly disclose wherein each node topology map in the plurality of the node topology maps is transmitted to at least one server in the group by a direct message.
However, Medved discloses wherein each node topology map in the plurality of the node topology maps is transmitted to at least one server in the group by a direct message (i.e., see 47A, 46A and 47B and 46B in figure 3 for direct messages being sent between servers) in order for using routing information obtained by operation of network routing protocols to dynamically generate network and cost maps for an application-layer traffic optimization services (¶ 7).
Therefore, based on Ganguli in view of Medved, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Medved to the system of Ganguli in order for using routing information obtained by operation of network routing protocols to dynamically generate network and cost maps for an application-layer traffic optimization services.
Ganguli, Medved and Blight may not explicitly disclose wherein each node topology map in the plurality of the node topology maps is transmitted to at least one server in the group by a unicast message.
However, Shen also discloses wherein each node topology map in the plurality of the node topology maps is transmitted to at least one server in the group by a unicast message (i.e., The communication parameters may also include whether the communications between the clients are unicast or multicast communications, ¶ 42) in order to provide management for performing automatic placement of clients in a (¶ 3).
Therefore, based on Ganguli in view of Medved and Blight, and further in view of Shen, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Shen to the system of Ganguli, Medved and Blight in order to provide management for performing automatic placement of clients in a distributed computer system where the placement requirements of the clients can be satisfied, based on at least physical network topology information of the distributed computer system.

With respect to claim 9, Ganguli discloses a central management system comprising: a processor (i.e., ¶ 14). 
Ganguli also discloses a monitoring module coupled to the processor to: monitor status of at least one of servers in a group and network links between the servers for identifying an event (i.e., The illustrative group controller 142 can collect a variety of data from the node servers 114 in its group, which can be used to create or modify groups, for monitoring, generating alerts, and/or for other purposes. In this way, server hardware resources in a cloud datacenter environment can be allocated and managed dynamically in response to changes in processor capabilities, server health issues, and/or a variety of other parameters, ¶ 19.  In general, the message queues 148 are configured to receive status messages from node servers 114 in the group, ¶ 28.  The channel creator module 214 creates one or more communication channels configured to receive data packets from group manager servers 112 that have subscribed to the zone 104, for alerting, monitoring, analytics, or other purposes, ¶ 33.  At block 320, the method 300 creates one or more communication channels to be used for periodically receiving information from the group manager server 112, and designates a communication port 138 for each such channel. In some embodiments, separate communication channels (e.g., AMQP channels) are created for "Alerts," "Policies," and "Analytics," so that communications received by the zone controller 126 can be allocated to a different channel based on the communication type. Similarly, other channels can be created for "Security," "Power," and/or any other category for which it may be desirable to monitor information about the servers in the zone 104, ¶ 41). 
Ganguli further discloses each server in the group being accessible by a common access credential (i.e., Portions of the data storage device 128 may be embodied as any suitable device for storing data and/or computer instructions, such as disk storage (e.g., hard disks), a network of physical and/or logical storage devices, and/or others. In the illustrative embodiment, a zone identifier 130 and zone topology data 132 reside in the data storage device 128. In addition, portions of the zone controller 126 and/or the checkin service 134 may reside in the data storage 128. Portions of the zone identifier 130, the zone topology data 132, the zone controller 126, and/or the checkin service 134 may be copied to the memory 122 during operation, for faster processing or other reasons, ¶ 24.  The zone ID is a credential used to access the common group). 
Ganguli also discloses the event being associated with at least one of a change in a layout of servers in the group and a change in interconnection between servers in (i.e., In this way, server hardware resources in a cloud datacenter environment can be allocated and managed dynamically in response to changes in processor capabilities, server health issues, and/or a variety of other parameters, ¶ 19.  In this way, logical groups of servers in a zone 104 can be automatically formed on the fly, e.g., as functionality requirements and/or processor capabilities or other parameters change during the operation of the system 100, irrespective of the physical locations of the servers in the datacenter 102, ¶ 52). 
Ganguli further discloses determine at least one affected server from the servers in the group based on the updated node topology map, the at least one affected server having a changed interconnection or a new interconnection with another server in the group (i.e., In this way, logical groups of servers in a zone 104 can be automatically formed on the fly [determined change in group of servers based on topology mapping change], e.g., as functionality requirements and/or processor capabilities or other parameters change during the operation of the system 100, irrespective of the physical locations of the servers in the datacenter 102, ¶ 52). 
Ganguli also discloses transmit the updated node topology map to the at least one affected server in the group, the node topology map being transmitted by a message (i.e., The message communication module 244 is configured in a similar fashion to the message communication module 216 described above. As described below with reference to FIG. 6, the message communication module 244 publishes node subscription data packets and node status data packets including the node identifier 150 for receipt by the checkin service 134, using a suitable routing procedure of the implemented messaging framework. For example, in some embodiments, a direct routing procedure, such as an AMQP Direct Protocol or similar mechanism, may be used for such communications [the node topology map being transmitted by a message], ¶ 37.  If the method 300 determines at block 316 that the ACK message is from a group manager server 112, the method 300 updates that zone topology data 132 at block 318 to reflect that the group manager server 112 sending the ACK message has joined the zone 104. For instance, in some embodiments, the method 300 may parse the IP address and group information from the header of the ACK data packet and store it in one or more data tables of the zone topology data 132 [updated node topology map], ¶ 40.  At block 320, the method 300 creates one or more communication channels to be used for periodically receiving information from the group manager server 112, and designates a communication port 138 for each such channel. In some embodiments, separate communication channels (e.g., AMQP channels) are created for "Alerts," "Policies," and "Analytics," so that communications received by the zone controller 126 can be allocated to a different channel based on the communication type. Similarly, other channels can be created for "Security," "Power," and/or any other category for which it may be desirable to monitor information about the servers in the zone 104. The method 300 sends a "zone subscriber" data packet containing the information for each of the communication channels and its respective communication port 138 to the group manager server(s) 112 that have sent ACK messages to the zone controller 126 in response to the hello data packet. In other words, when a group manager server 112 joins the zone 104, it is provided with communication channel information so that it can periodically report certain types of information to the zone controller 126 on the appropriate channels. In some embodiments, the zone subscriber data packet includes the zone identifier 130 and a port number of the communication port 138 associated with each of the separate communication channels (e.g., alerts, policies, analytics) created by the zone controller 126. In any event, the zone subscriber data packet enables the responding group manager servers 112 to subscribe to the zone 104 for scheduling, monitoring, workload and/or facilities management, and/or other purposes. The establishment of the communication channels allows, potentially, a wide variety of information about the group manager server 112 and/or node servers 114 in its group to be considered by the zone controller 126 in the formation of new groups in the zone 104, and in making scheduling and workload allocation decisions, ¶ 41.  At block 414, the method 400 uses the group manager data 135 to access relevant portions of the zone topology data 132 to retrieve hardware topology information associated with the group or groups managed by the checkin service 134. More specifically, in some embodiments, each unique combination of hardware topology information (e.g., CPU family, memory technology, type of network interface, etc.) is associated with a pre-generated unique group identifier 140. For instance, in some embodiments, the zone topology data 132 includes table entries that map the concatenation of relevant hardware characteristics (e.g., "CPU family+memory technology+type of network interface") with unique group identifiers. At block 416, the method 400 compares the node's capability identifier (e.g., a concatenation of CPU family+memory technology+type of network interface) with the information obtained from the zone topology data 132, to obtain the group identifier 140 with which to associate the node server 114. At block 416, the method 400 continues comparing the node's capability identifier to information in the zone topology data 132 until a suitable match is found. Based on the node's capability identifier and the zone topology data 132, the node server 114 is assigned to a group within the zone 104. At block 418, the method 400 sends the group identifier 140 and its associated message channels 148 to the node server 114 (using, e.g., an AMQP Direct Address Protocol or similar mechanism) [the node topology map being transmitted by a message] and to the zone controller 126 to update the zone topology data 132 [transmit the updated node topology map to the at least one affected server in the group], ¶ 45). 
Ganguli may not explicitly disclose a topology module coupled to the processor to: update, in response to occurrence of the event, a node topology map, corresponding to a topology characteristic to generate an updated node topology map to include changed network links between the servers.
However, Medved discloses a topology module coupled to the processor to: update, in response to occurrence of the event, a node topology map, corresponding to a topology characteristic to generate an updated node topology map to include changed network links between the servers (i.e., In one example, an ALTO server of an autonomous system (AS) receives routing information, such as topology, link state, and link metrics information, from routers of the AS by listening for routing protocol updates output by the routers. In other words, the ALTO server may execute layer three (L3) routing protocols so as to snoop or otherwise receive routing protocol update messages exchanged between L3 routing devices within the network. Based on the routing protocol update messages, the ALTO server assembles topology information representative of the network [update, in response to occurrence of the event, a node topology map, corresponding to a topology characteristic to generate an updated node topology map to include changed network links between the servers], ¶ 7) in order for using routing information obtained by operation of network routing protocols to dynamically generate network and cost maps for an application-layer traffic optimization services (¶ 7).
Medved also discloses by a direct message (i.e., see 47A, 46A and 47B and 46B in figure 3 for direct messages being sent between servers). 
Therefore, based on Ganguli in view of Medved, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Medved to the system of Ganguli in order for using routing information obtained by operation of network routing protocols to dynamically generate network and cost maps for an application-layer traffic optimization services.
Ganguli and Medved may not explicitly disclose corresponding to a topology characteristic of an operation to be executed by the group.
However, Blight discloses corresponding to a topology characteristic of an operation to be executed by the group (i.e., The functional role definition table 208 is where the topology install system maps between a role and the components of the role or a component and the possible roles for that component [corresponding to a topology characteristic]. A function role defines a particular group of software components in a particular configuration which performs a particular logical purpose [a topology characteristic of an operation to be executed by the group]. For example, a process director orchestrates process flow in a business process management system. A general table is shown in FIG. 4 and one specific to the Topology discover and install system 200 is shown in FIG. 8. In FIG. 8 the example functional role definition table 208 has four roles defined. Role 0 is a `base` function with operating system Microsoft Windows NT 4.0 release fp6a; TCP/IP transport layer; and Java Virtual Machine. Role 1 is an `endpoint` functional comprising: a message bus component; a message queue manager component and an adapter manager component. Role 2 is a `process director` function comprising: an application server component; a message bus component; a message queue component; a message listener component and a workflow engine component. Role 3 is an `information manager` function comprising: a message bus component and a message queue manager component, ¶ 146) in order to provide a logical topology that takes into consideration various constraints, such as existing systems that will form part of the overall solution while also allowing there to be multiple refinements of a business pattern, a logical runtime topology can be refined by one or more product mappings (¶ 48).
Therefore, based on Ganguli in view of Medved, and further in view of Blight, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Blight to the system of Ganguli and Medved in order to provide a logical topology that takes into consideration various constraints, such as existing systems that will form part of the overall solution while also allowing there to be multiple refinements of a business pattern, a logical runtime topology can be refined by one or more product mappings.
Ganguli, Medved and Blight may not explicitly disclose by a unicast message.
However, Shen discloses by a unicast message (i.e., The communication parameters may also include whether the communications between the clients are unicast or multicast communications, ¶ 42) in order to provide management for (¶ 3).
Therefore, based on Ganguli in view of Medved and Blight, and further in view of Shen, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Shen to the system of Ganguli, Medved and Blight in order to provide management for performing automatic placement of clients in a distributed computer system where the placement requirements of the clients can be satisfied, based on at least physical network topology information of the distributed computer system.

With respect to claim 10, Ganguli discloses a communication module to: transmit a message to a server in the group, the message including an instruction for executing an operation and at least one of a listener handler and a response service (i.e., The illustrative zone controller 126 includes a broadcaster module 210, a listener module 212, a channel creator module 214, and a message communication module 216.  As described below with reference to FIG. 3, in operation, the broadcast and listener modules 210, 212 enable group manager servers 112 and/or node servers 114 to "discover" the existence of the zone manager server 110 and subscribe to its zone 104. The channel creator module 214 creates one or more communication channels configured to receive data packets from group manager servers 112 that have subscribed to the zone 104, for alerting, monitoring, analytics, or other purposes. The message communication module 216 configures the communication circuitry 136 and communication ports 138 to implements a messaging framework capable of handling the communication features described herein. For example, in some embodiments, the message communication module 216 configures the zone controller 126 for communication using a Zeroconf or similar service and a broker messaging framework such as an AMQP or similar protocol, ¶ 33.  See figure 2 and associated modules for transmitting messages). 
Ganguli further discloses the operation is to be executed by the servers in the group (i.e., The private cloud computing environment comprises clusters of computer servers that have the ability to receive online placement of workloads [operation is to be executed by the servers in the group] and have heterogeneous reconfiguration capabilities, ¶ 7). 
Ganguli also discloses receive a response corresponding to the message from at least one server in the group (i.e., However, in a private cloud, the end customer has complete visibility on the deployment of its workloads and the cloud provider has visibility on the performance of the applications in the cloud. This disclosure terms such a cloud model with 2-way visibility as an Open Cloud model, ¶ 30.  As noted above, the group controller 142 manages a number of message queues or channels 148 that it uses to collect data from node servers 114 that have subscribed to its group. For instance, separate message queues may be hosted by the group controller 142 for, among other things, performance metrics, health alerts (e.g., alerts relating to the health of a particular server, in terms of throughput, quality of service, and/or other factors), health actions (e.g., actions taken in response to a health alert), and/or others. At block 518, the method 500 may subscribe the newly added node server 114 to the message queues 148 in a similar fashion to block 418 described above, ¶ 48). 

With respect to claim 11, Ganguli discloses wherein the event corresponds to at least one of addition of a new server to the group, removal of an existing server from the group, a change in interconnection between at least two servers in the group, failure of an existing server, a change in grouping information of a server in the group, a change in load or processing capability of the servers, and a change in load or performance of the network links (i.e., FIG. 5 is a simplified flow diagram of at least one additional embodiment of a method for adding a server node to a group in the system of FIG. 1 [addition of a new server to the group], ¶ 9.  The illustrative group controller 142 can collect a variety of data from the node servers 114 in its group, which can be used to create or modify groups, for monitoring, generating alerts, and/or for other purposes. In this way, server hardware resources in a cloud datacenter environment can be allocated and managed dynamically in response to changes in processor capabilities, server health issues, and/or a variety of other parameters [failure of an existing server, a change in load or processing capability of the servers, and a change in load or performance of the network links], ¶ 19). 

With respect to claim 12, Ganguli discloses wherein the topology module is to select a node topology map from the plurality of updated node topology maps based on characteristic of an operation, the operation is to be executed by the servers (i.e., Portions of the data storage device 168 may be embodied as any suitable device for storing data and/or computer instructions, such as disk storage (e.g., hard disks), a network of physical and/or logical storage devices, and/or others. Any suitable number, 1 to Z, where Z is a positive integer, of node servers 114 may be included in the zone 104, according to the requirements of a particular design or implementation of the system 100 [select a node topology map from the plurality of updated node topology maps based on characteristic of an operation, the operation is to be executed by the servers], ¶ 29). 

With respect to claim 13, Ganguli discloses wherein the topology characteristic being one of latency of network links between servers in the group and bandwidth of communication of the network links, number of network hops for the network links, processing time of the servers, capability of the servers and latency of the servers (i.e., The illustrative zone controller 126 can create groups and assign nodes to groups based on capabilities of the processor hardware, including real-time "server health" data, that are available at each node server 114, and/or other criteria, ¶ 19.  Using the node topology map, the method 400 formulates a node capability identifier, which includes information about the node's hardware capabilities, such as its CPU family, memory technology, type of network interface, and/or other characteristics of the server hardware [set of topology characteristics includes at least one of processing time of the servers, capability of the servers and latency of the servers]. In other words, the node capability identifier may be derived from the node identifier 150, ¶ 44.  As noted above, the group controller 142 manages a number of message queues or channels 148 that it uses to collect data from node servers 114 that have subscribed to its group. These message queues 148 may be referenced by a namespace that includes the group identifier 140 and a descriptor that indicates a particular data collection purpose. For instance, separate message queues may be hosted by the group controller 142 for, among other things, performance metrics, health alerts (e.g., alerts relating to the health of a particular server, in terms of throughput, quality of service, and/or other factors) [latency of network links between servers in the group and bandwidth of communication of the network links], health actions (e.g., actions taken in response to a health alert), and/or others, ¶ 48).

With respect to claim 15, Ganguli discloses wherein the instructions are to: monitor status of at least one of the servers in the group and network links between the servers to identify an event (i.e., The illustrative group controller 142 can collect a variety of data from the node servers 114 in its group, which can be used to create or modify groups, for monitoring, generating alerts, and/or for other purposes. In this way, server hardware resources in a cloud datacenter environment can be allocated and managed dynamically in response to changes in processor capabilities, server health issues, and/or a variety of other parameters, ¶ 19.  In general, the message queues 148 are configured to receive status messages from node servers 114 in the group, ¶ 28.  The channel creator module 214 creates one or more communication channels configured to receive data packets from group manager servers 112 that have subscribed to the zone 104, for alerting, monitoring, analytics, or other purposes, ¶ 33.  At block 320, the method 300 creates one or more communication channels to be used for periodically receiving information from the group manager server 112, and designates a communication port 138 for each such channel. In some embodiments, separate communication channels (e.g., AMQP channels) are created for "Alerts," "Policies," and "Analytics," so that communications received by the zone controller 126 can be allocated to a different channel based on the communication type. Similarly, other channels can be created for "Security," "Power," and/or any other category for which it may be desirable to monitor information about the servers in the zone 104, ¶ 41). 
Ganguli also discloses the event corresponding to at least one of addition of a new server to the group, removal of an existing server from the group, a change in interconnection between at least two servers in the group, failure of an existing server, and a change in grouping information of a server in the group, a change in load or processing capability of the servers, and a change in load or performance of the network links (i.e., FIG. 5 is a simplified flow diagram of at least one additional embodiment of a method for adding a server node to a group in the system of FIG. 1 [addition of a new server to the group], ¶ 9.  The illustrative group controller 142 can collect a variety of data from the node servers 114 in its group, which can be used to create or modify groups, for monitoring, generating alerts, and/or for other purposes. In this way, server hardware resources in a cloud datacenter environment can be allocated and managed dynamically in response to changes in processor capabilities, server health issues, and/or a variety of other parameters [failure of an existing server, a change in load or processing capability of the servers, and a change in load or performance of the network links], ¶ 19).  
(i.e., The illustrative group controller 142 can collect a variety of data from the node servers 114 in its group, which can be used to create or modify groups, for monitoring, generating alerts, and/or for other purposes. In this way, server hardware resources in a cloud datacenter environment can be allocated and managed dynamically in response to changes in processor capabilities, server health issues, and/or a variety of other parameters, without incurring the overhead of a top-down approach, ¶ 19.  At block 418, the method 400 sends the group identifier 140 and its associated message channels 148 to the node server 114 (using, e.g., an AMQP Direct Address Protocol or similar mechanism) and to the zone controller 126 to update the zone topology data 132, ¶ 45). 
Ganguli further discloses determine at least one affected server from the servers in the group based on the updated node topology map, the at least one affected server having a changed interconnection or a new interconnection with another server in the group (i.e., In this way, logical groups of servers in a zone 104 can be automatically formed on the fly [determined change in group of servers based on topology mapping change], e.g., as functionality requirements and/or processor capabilities or other parameters change during the operation of the system 100, irrespective of the physical locations of the servers in the datacenter 102, ¶ 52). 
Ganguli further discloses transmit the updated node topology map to the at least one affected server in the group by a message (i.e., The message communication module 244 is configured in a similar fashion to the message communication module 216 described above. As described below with reference to FIG. 6, the message communication module 244 publishes node subscription data packets and node status data packets including the node identifier 150 for receipt by the checkin service 134, using a suitable routing procedure of the implemented messaging framework. For example, in some embodiments, a direct routing procedure, such as an AMQP Direct Protocol or similar mechanism, may be used for such communications [the node topology map being transmitted by a message], ¶ 37.  If the method 300 determines at block 316 that the ACK message is from a group manager server 112, the method 300 updates that zone topology data 132 at block 318 to reflect that the group manager server 112 sending the ACK message has joined the zone 104. For instance, in some embodiments, the method 300 may parse the IP address and group information from the header of the ACK data packet and store it in one or more data tables of the zone topology data 132 [updated node topology map], ¶ 40.  At block 320, the method 300 creates one or more communication channels to be used for periodically receiving information from the group manager server 112, and designates a communication port 138 for each such channel. In some embodiments, separate communication channels (e.g., AMQP channels) are created for "Alerts," "Policies," and "Analytics," so that communications received by the zone controller 126 can be allocated to a different channel based on the communication type. Similarly, other channels can be created for "Security," "Power," and/or any other category for which it may be desirable to monitor information about the servers in the zone 104. The method 300 sends a "zone subscriber" data packet containing the information for each of the communication channels and its respective communication port 138 to the group manager server(s) 112 that have sent ACK messages to the zone controller 126 in response to the hello data packet. In other words, when a group manager server 112 joins the zone 104, it is provided with communication channel information so that it can periodically report certain types of information to the zone controller 126 on the appropriate channels. In some embodiments, the zone subscriber data packet includes the zone identifier 130 and a port number of the communication port 138 associated with each of the separate communication channels (e.g., alerts, policies, analytics) created by the zone controller 126. In any event, the zone subscriber data packet enables the responding group manager servers 112 to subscribe to the zone 104 for scheduling, monitoring, workload and/or facilities management, and/or other purposes. The establishment of the communication channels allows, potentially, a wide variety of information about the group manager server 112 and/or node servers 114 in its group to be considered by the zone controller 126 in the formation of new groups in the zone 104, and in making scheduling and workload allocation decisions, ¶ 41.  At block 414, the method 400 uses the group manager data 135 to access relevant portions of the zone topology data 132 to retrieve hardware topology information associated with the group or groups managed by the checkin service 134. More specifically, in some embodiments, each unique combination of hardware topology information (e.g., CPU family, memory technology, type of network interface, etc.) is associated with a pre-generated unique group identifier 140. For instance, in some embodiments, the zone topology data 132 includes table entries that map the concatenation of relevant hardware characteristics (e.g., "CPU family+memory technology+type of network interface") with unique group identifiers. At block 416, the method 400 compares the node's capability identifier (e.g., a concatenation of CPU family+memory technology+type of network interface) with the information obtained from the zone topology data 132, to obtain the group identifier 140 with which to associate the node server 114. At block 416, the method 400 continues comparing the node's capability identifier to information in the zone topology data 132 until a suitable match is found. Based on the node's capability identifier and the zone topology data 132, the node server 114 is assigned to a group within the zone 104. At block 418, the method 400 sends the group identifier 140 and its associated message channels 148 to the node server 114 (using, e.g., an AMQP Direct Address Protocol or similar mechanism) [the node topology map being transmitted by a message] and to the zone controller 126 to update the zone topology data 132 [transmit the updated node topology map to the at least one affected server in the group], ¶ 45). 
Ganguli may not explicitly disclose by a direct message.
However, Medved discloses by a direct message (i.e., see 47A,46A and 47B and 46B in figure 3 for direct messages being sent between servers) in order for using routing information obtained by operation of network routing protocols to dynamically generate network and cost maps for an application-layer traffic optimization services (¶ 7).
Therefore, based on Ganguli in view of Medved, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Medved to the system of Ganguli in order for using routing information obtained by operation of network routing protocols to dynamically generate network and cost maps for an application-layer traffic optimization services.
Ganguli, Medved and Blight may not explicitly disclose a unicast message.
 (i.e., The communication parameters may also include whether the communications between the clients are unicast or multicast communications, ¶ 42) in order to provide management for performing automatic placement of clients in a distributed computer system where the placement requirements of the clients can be satisfied, based on at least physical network topology information of the distributed computer system (¶ 3).
Therefore, based on Ganguli in view of Medved and Blight, and further in view of Shen, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Shen to the system of Ganguli, Medved and Blight in order to provide management for performing automatic placement of clients in a distributed computer system where the placement requirements of the clients can be satisfied, based on at least physical network topology information of the distributed computer system.

With respect to claim 20, Ganguli may not explicitly disclose wherein each node topology map in the plurality of the node topology maps is transmitted to at least one server in the group by a direct message.
However, Medved discloses wherein each node topology map in the plurality of the node topology maps is transmitted to at least one server in the group by a direct message (i.e., see 47A,46A and 47B and 46B in figure 3 for direct messages being sent between servers.  These messages would include the topology maps) in order for using routing information obtained by operation of network routing protocols to dynamically (¶ 7).
Therefore, based on Ganguli in view of Medved, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Medved to the system of Ganguli in order for using routing information obtained by operation of network routing protocols to dynamically generate network and cost maps for an application-layer traffic optimization services.
Ganguli, Medved and Blight may not explicitly disclose a unicast message.
However, Shen also discloses a unicast message (i.e., The communication parameters may also include whether the communications between the clients are unicast or multicast communications, ¶ 42) in order to provide management for performing automatic placement of clients in a distributed computer system where the placement requirements of the clients can be satisfied, based on at least physical network topology information of the distributed computer system (¶ 3).
Therefore, based on Ganguli in view of Medved and Blight, and further in view of Shen, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Shen to the system of Ganguli, Medved and Blight in order to provide management for performing automatic placement of clients in a distributed computer system where the placement requirements of the clients can be satisfied, based on at least physical network topology information of the distributed computer system.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisoryaction is not mailed until after the end of the THREE-MONTH shortened statutoryperiod, then the shortened statutory period will expire on the date the advisoryaction is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will becalculated from the mailing date of the advisory action. In no event, however, willthe statutory period for reply expire later than SIX MONTHS from the date of thisfinal action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAREN M MEANS whose telephone number is (571)270-7202.  The examiner can normally be reached on 12pm-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 




Jaren M. Means
/J.M.M./
Patent Examiner
Art Unit 2447	
2/22/2021

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447